
	
		II
		110th CONGRESS
		2d Session
		S. 2961
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance the
		  refinancing of home loans by veterans.
	
	
		1.Enhancement of refinancing of
			 home loans by veterans
			(a)Inclusion of
			 refinancing loans among loans subject to guaranty maximumSection
			 3703(a)(1)(A)(i)(IV) of title 38, United States Code, is amended by inserting
			 (5), after (3),.
			(b)Increase in
			 maximum percentage of loan-to-value of refinancing loans subject to
			 guarantySection 3710(b)(8) of such title is amended by striking
			 90 percent and inserting 95 percent.
			
